DETAILED ACTION
This action is responsive to the Request for Continued Examination (RCE) filed on 10/19/2021. Claim 21 has been amended. Claims 10-20 had been previously withdrawn from consideration. Claims 1-9 and 21 remain pending for consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, detect a second force exerted against the sensing surface of the force sensor by the tagged object via the tagged user-input accessory situated on the sensing surface that is concurrently applying a first force, wherein the second force corresponds to a force exerted against the sensing surface of the force sensor in combination with the first force.” In their remarks, Applicant alleges that support for these features may be found in paragraphs 58-60 of the original specification. However, after a careful review of these portions, sufficient support for the claimed functionalities cited above was not found. In other words, the original specification did not appear to offer sufficient support for the feature wherein “the tagged user-input accessory situated on the sensing surface that is concurrently applying a first force, wherein the second force corresponds to a force exerted against the sensing surface of the force sensor in combination with the first force” as currently claimed. For purposes of prior art analysis, the Office will adopt a broadest reasonable interpretation and consider as an intended result the notion of situating the tagged user-input accessory on (and/or on top of) the sensing surface, and considering how forces directed towards the user-input accessory may be associated in at least some manner with forces perceived by the sensing surface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosenberg et al. (US Patent Application Pub. No. 2015/0378492, hereinafter “Rosenberg”).

As to independent claim 1, Rosenberg shows a device [e.g. a “user computing device (UCD)” | Abstract], comprising:
a wireless interrogator [e.g. a touch sensor array (TSA) physical overlay (TPO) detector (TPD) (¶¶ 163-165) | For further context, see also: figs. 13-16; ¶¶ 170, 221-227, 266, 276-277, 310, & 367] configured to:
wirelessly detect a first identifier [e.g. a TPO identifier (TPI) (¶ 164) | For further context, see also: ¶¶ 159, 266-267, & 310] associated with a tagged user-input accessory [e.g. a TPO (¶ 163)] in operational proximity to the wireless interrogator [“The present invention may implement identification of the TPO by radio frequency identification (RFID) tag/sensors as generally depicted in FIG. 13 (1300)-FIG. 16 (1600). FIG. 13 (1300) how a RFID antenna in the TSA may be mated with a ;
and wirelessly detect a second identifier associated with a tagged object in operational proximity to the wireless interrogator [e.g. wirelessly detecting one or more RFID objects/widgets with corresponding RFID tags/identifiers (defined throughout ¶¶ 221-227, 252, 266, 276-277, 289-291, & 357-367). See figs. 48, 65-96, & 125-127 for illustrations of possible tagged object alternatives.];
one or more computer-readable media having stored thereon a plurality of modules [¶ 378];
and one or more processing units operably coupled to the wireless interrogator [¶¶ 163-165], a force sensor having a sensing surface [e.g. a “Touch Sensor Array (TSA)” (¶¶ 154 & 161)], and at least one of the computer-readable media, the one or more processing units adapted to execute modules of the plurality of modules comprising: a launching engine configured to: determine a software application corresponding to the first identifier; and execute the software application [“The UCD (0101) loads appropriate software and/or device drivers from an application software driver (ASD) (0102) database that are then used to interpret contact/pressure information retrieved from the TSA (0111) as the user (0103) interacts with the TPO (0112). Depending on the TPI (0113) detected by the TPD (0114) and the subsequent software driver loaded by the UCD (0101) from the ASD (0102), a variety of graphical user interfaces (GUI) (0104) may be presented to the user (0101).” (¶ 165)
automatically identify (0305) a particular TPO overlay (0304) and load appropriate software drivers/applications (0309) based on this identification process.” (¶ 177)];
an interaction engine configured to: detect a second force exerted against the sensing surface of the force sensor by the tagged object via the tagged user-input accessory situated on the sensing surface that is concurrently applying a first force, wherein the second force corresponds to a force exerted against the sensing surface of the force sensor in combination with the first force [Rosenberg explicitly recites that the forces of the objects that are placed on top of the tagged accessory are concurrently applied/combined “so that the RFID layer continues to allow the transmission of forces to the underlying touch sensor.” (¶ 276). 
Also, “[t]his type of overlay can be made of any material, as long as it effectively translates user input of interest through to the underlying touch sensor. For instance, an overlay with a physical button, switch, knob, slider, and joystick could be constructed such that interaction with these features translates to distinguishable input on the touch sensor. […]” (¶ 289)
Moreover, “[…] FIG. 48 (4800) and FIG. 126 (12600)-FIG. 127 (12700) show what a touch sensor might look like when it is populated with a variety of different modular overlays. Since these overlays are magnetic, they can be rearranged in any way. This allows a user to create custom, powerful, yet intuitive physical interfaces.” (¶ 291) | For further context/examples, see also ¶¶ 302, 307, & 328-331.]; and 
provide information of the second identifier and information of the detected second force to the software application corresponding to the first identifier during execution of the software application; and a user interface presentation module of the software application configured to: present for display a representation of the tagged object based at least in part on the information of the second identifier and the information of the detected second force [“[…] it is possible to augment the touch interface with multiple smaller overlays. In order to secure the overlays to the touch sensor, it is possible to employ the use of magnets to hold each overlay against the surface of the sensor. This allows a user to create user interface building blocks and allow a user to develop new interfaces on the fly. These magnetic building blocks could be as simple as a rectangle which marks a special area of the sensor. This might include a drawing software application with a rectangle indicating where the user can draw on the sensor. Other building blocks could be more complicated, such as a physical slider bar. This slider may be built so that it transmits forces through to the touch sensor. This permits adding the slider next to the drawing rectangle and using it to control the drawing line width or other sketching parameters. Besides a slider and a drawing area, many other mechanical building blocks may be created to emulate physical interfaces, such as knobs, physical buttons, toggle switches, and joysticks. With this modular approach, it is possible to develop both simple and highly complex physical interfaces. This modular approach to building physical interfaces could have huge implications in medical and industrial fields, where custom controls for specialized equipment can be very expensive.” (¶ 22)
“The UCD (0101) loads appropriate software and/or device drivers from an application software driver (ASD) (0102) database that are then used to interpret contact/pressure information retrieved from the TSA (0111) as the user (0103) interacts Depending on the TPI (0113) detected by the TPD (0114) and the subsequent software driver loaded by the UCD (0101) from the ASD (0102), a variety of graphical user interfaces (GUI) (0104) may be presented to the user (0101).” (¶ 165) | For further context/examples, see also ¶¶ 270 & 276.].

As to dependent claim 2, Rosenberg further shows: 
wherein the force sensor is configured to detect spatially-varying forces across the sensing surface [“The TSA as described herein may comprise a pressure-sensitive surface (PSS) incorporating row-column force detection and/or row-column force interpolation detection.
Sensor Technologies Application Context
One of the main components of the present invention is a high-resolution, multi-touch, force-sensitive touch sensor. This technology is perfectly suited for physical augmentation, because unlike other touch technologies, the touch sensor can be activated with any object that exerts a force. […]” (¶¶ 161-162)].

As to dependent claim 3, Rosenberg further shows: 
wherein the interaction engine is further configured to: determine a location of the tagged object based at least in part on the detected spatially-varying forces; and provide, to the software application, information of the determined location [“Since the overlays are placed against a force-sensitive touch sensor, it is possible to modify an overlay so that it exerts a unique force profile against the sensor. It is possible to form this force profile so that it is unique, which will allow the software to distinguish different overlays from each other. […] When a new overlay is placed on the sensor, the sensor can read the ID of the new overlay, and intelligently load the correct software that matches the functionality presented in the overlay.
As an example, FIG. 60 (6000) illustrates a TPO structure (6010) incorporating TPO positioning magnet locations (6011) as described above and also incorporating a number of raised TPI identification indicia locations (6012) which may incorporate a variety of shapes that are raised above the plane of the TPO and which exert a defined pressure profile on the surface of the TSA. By providing the correct shape and/or position at the TPI identification indicia locations (6012), the TSA can inspect this area of the pressure-sensitive surface and determine the identification of the TPO (6010) by virtue of the unique pressure profiles presented above the back surface plane of the TPO (6010). Note here that the pressure profile shape and/or position of the TPI identification indicia locations (6012) may be used in this identification process. Thus a particular shape may uniquely identify the TPO and/or a binary encoding of data from the pressure profile may be used to accomplish this identification. It should be noted that this technique of identification by the use pressure profile perimeter information can also be used with the magnetic approach detailed in FIG. 59 (5900).” (¶¶ 271-272) | See also: ¶¶ 158, 176, & 180].

As to dependent claim 4, Rosenberg further shows: 
wherein the interaction engine is further configured to: determine a shape of the tagged object based at least in part on the detected spatially-varying forces; and provide, to the software application, information of the determined shape [“Since the overlays are placed against a force-sensitive touch sensor, it is possible to modify an overlay so that it exerts a unique force profile against the sensor. It is possible to form this force profile so that it is unique, which will allow the software to distinguish different overlays from each other. […] When a new overlay is placed on the sensor, the sensor can read the ID of the new overlay, and intelligently load the correct software that matches the functionality presented in the overlay.
As an example, FIG. 60 (6000) illustrates a TPO structure (6010) incorporating TPO positioning magnet locations (6011) as described above and also incorporating a number of raised TPI identification indicia locations (6012) which may incorporate a variety of shapes that are raised above the plane of the TPO and which exert a defined pressure profile on the surface of the TSA. By providing the correct shape and/or position at the TPI identification indicia locations (6012), the TSA can inspect this area of the pressure-sensitive surface and determine the identification of the TPO (6010) by virtue of the unique pressure profiles presented above the back surface plane of the TPO (6010). Note here that the pressure profile shape and/or position of the TPI identification indicia locations (6012) may be used in this identification process. Thus a particular shape may uniquely identify the TPO and/or a binary encoding of data from the pressure profile may be used to accomplish this identification. It should be noted that this technique of identification by the use pressure profile perimeter information can also be used with the magnetic approach detailed in FIG. 59 (5900).” (¶¶ 271-272) | See also: ¶¶ 158, 176, & 180].

As to dependent claim 5, Rosenberg further shows: 
wherein the force sensor comprises a plurality of sensing elements distributed across the sensing surface [“The TSA as described herein may comprise a pressure-sensitive surface (PSS) incorporating row-column force detection and/or row-column force interpolation detection.
Sensor Technologies Application Context
One of the main components of the present invention is a high-resolution, multi-touch, force-sensitive touch sensor. This technology is perfectly suited for physical augmentation, because unlike other touch technologies, the touch sensor can be activated with any object that exerts a force. […]” (¶¶ 161-162)].

As to dependent claim 6, Rosenberg further shows: 
wherein the one or more computer-readable media have stored thereon one or more mappings of identifiers to respective software applications [see how one or more mappings of identifiers to respective software applications may be stored in a “database of contact/event mappings (0306)” (¶ 176) | See also ¶¶ 189-195] and 
the launching engine is further configured to determine the software application corresponding to the first identifier using the one or more mappings [“The present invention may in some preferred embodiments implement a TPO with integrated automatic identification mechanisms as generally depicted in FIG. 121 (12100)-FIG. 128 (12800). These exemplary embodiments incorporate TPO identifier (TPI) bit-based identification codes on the bottom of each TPO that is sensed by the TSA when the TPO is magnetically attached to the surface of the TSA. In this manner, software interrogating the TSA may look for particular pressure bit sequences on the surface of the TSA and automatically identify the type of TPO located at that particular TSA position. This automatic TPO identification may then load appropriate software drivers and/or application software automatically without the need for user intervention.” (¶ 310)].

As to dependent claim 7, Rosenberg further shows: 
a communications interface, wherein the launching engine is further configured to determine the software application corresponding to the first identifier by transmitting the first identifier via the communications interface and receiving an indication of the software application via the communications interface [“Each of the TPO (0112) (whether integrated form or disparate form) may incorporate a TPO identifier (TPI) (0113) that uniquely identifies the type of TPO (0112) that constitutes the overlay structure. This TPI (0113) is then read by a TPO detector (TPD) (0114) that translates this information into a binary identification format (BIF). This BIF is suitable for interpretation by a TTS hardware computer interface (HCl) (0115) and is subsequently transmitted to a user computing device (UCD) (0101).
The UCD (0101) loads appropriate software and/or device drivers from an application software driver (ASD) (0102) database that are then used to interpret contact/pressure information retrieved from the TSA (0111) as the user (0103) interacts with the TPO (0112). Depending on the TPI (0113) detected by the TPD (0114) and the subsequent software driver loaded by the UCD (0101) from the ASD (0102), a variety of graphical user interfaces (GUI) (0104) may be presented to the user (0101).” (¶¶ 164-165) | For further context, see also: ¶¶ 221-228, 276-277, & 377.].

As to dependent claim 8, Rosenberg further shows: 
wherein the tagged object comprises an RFID tagged object, and wherein the wireless interrogator comprises a radio-frequency identification (RFID) reader configured to wirelessly detect the second identifier of the RFID tagged object [“The present invention may implement identification of the TPO by radio frequency identification ( RFID) tag/sensors as generally depicted in FIG. 13 (1300)-FIG. 16 (1600). FIG. 13 (1300) how a RFID antenna in the TSA may be mated with a corresponding RFID tag in the TPO to allow identification and presence detection of the TPO by the TSA. FIG. 14 (1400) depicts how an array of RFID antennas within the TSA may be used to locate the position of a number of TPO structures on the TSA surface via the use of RFID tags within the various TPO structures. FIG. 15 (1500) depicts how horizontal/vertical antennas may be placed within the TSA and TPO to provide for TPO detection and communication between these two structures.” (¶ 221) | For further context into the RFID objects, see also: figs. 13-16 & 63; ¶¶ 222-228, 276-277, & 363-367.].

As to dependent claim 9, Rosenberg further shows: 
a mounting feature configured to retain the user-input accessory in operational relationship with the sensing surface [“[…] In order to secure the overlays to the touch sensor, it is possible to employ the use of magnets to hold each overlay against the surface of the sensor. […]” (¶ 22)].

As to independent claim 21, Rosenberg shows a method of launching one or more software applications on a computing device [¶ 166], comprising:
wirelessly detecting a first identifier [e.g. a touch sensor array (TSA) physical overlay (TPO) identifier (TPI) (¶¶ 163-165) | For further context, see also: ¶¶ 159, 266-267, & 310] associated with a tagged user-input accessory [e.g. a TPO (¶ 163)] in operational proximity to a wireless interrogator of the computing device [“The present invention may implement identification of the TPO by radio frequency identification (RFID) tag/sensors as generally depicted in FIG. 13 (1300)-FIG. 16 (1600). FIG. 13 (1300) how a RFID antenna in the TSA may be mated with a corresponding RFID tag in the TPO to allow identification and presence detection of the TPO by the TSA. […]” (¶ 221)];
wirelessly detecting a second identifier associated with the tagged object in operational proximity to the wireless interrogator[e.g. wirelessly detecting one or more RFID objects/widgets with corresponding RFID tags/identifiers (defined throughout ¶¶ 221-227, 252, 266, 276-277, 289-291, & 357-367). See figs. 48, 65-96, & 125-127 for illustrations of possible tagged object alternatives.];
determining a software application corresponding to the first identifier; executing the determined software application [“The UCD (0101) loads appropriate software and/or device drivers from an application software driver (ASD) (0102) database that are then used to interpret contact/pressure information retrieved from the Depending on the TPI (0113) detected by the TPD (0114) and the subsequent software driver loaded by the UCD (0101) from the ASD (0102), a variety of graphical user interfaces (GUI) (0104) may be presented to the user (0101).” (¶ 165)
“One advantage of this system is the ability to automatically identify (0305) a particular TPO overlay (0304) and load appropriate software drivers/applications (0309) based on this identification process.” (¶ 177)];
detecting a second force exerted against a sensing surface of the computing device by the tagged object via the tagged user-input accessory situated on the sensing surface that is concurrently applying a first force, wherein the second force corresponds to a force exerted against the sensing surface of a force sensor [Rosenberg explicitly recites that the forces of the objects that are placed on top of the tagged accessory are concurrently applied/combined “so that the RFID layer continues to allow the transmission of forces to the underlying touch sensor.” (¶ 276). 
Also, “[t]his type of overlay can be made of any material, as long as it effectively translates user input of interest through to the underlying touch sensor. For instance, an overlay with a physical button, switch, knob, slider, and joystick could be constructed such that interaction with these features translates to distinguishable input on the touch sensor. […]” (¶ 289)
Moreover, “[…] FIG. 48 (4800) and FIG. 126 (12600)-FIG. 127 (12700) show what a touch sensor might look like when it is populated with a variety of different modular overlays. Since these overlays are magnetic, they can be rearranged in any ;
providing information of the second identifier and information of the detected second force to the software application corresponding to the first identifier during execution of the software application; presenting, via the tagged user-input accessory, a first representation corresponding to the tagged object based on at least one of the information of the second identifier, the information of the detected second force, or an arrangement of the tagged object [“[…] it is possible to augment the touch interface with multiple smaller overlays. In order to secure the overlays to the touch sensor, it is possible to employ the use of magnets to hold each overlay against the surface of the sensor. This allows a user to create user interface building blocks and allow a user to develop new interfaces on the fly. These magnetic building blocks could be as simple as a rectangle which marks a special area of the sensor. This might include a drawing software application with a rectangle indicating where the user can draw on the sensor. Other building blocks could be more complicated, such as a physical slider bar. This slider may be built so that it transmits forces through to the touch sensor. This permits adding the slider next to the drawing rectangle and using it to control the drawing line width or other sketching parameters. Besides a slider and a drawing area, many other mechanical building blocks may be created to emulate physical interfaces, such as knobs, physical buttons, toggle switches, and joysticks. With this modular approach, it is possible to develop both simple and highly complex physical interfaces. This modular approach to 
“The UCD (0101) loads appropriate software and/or device drivers from an application software driver (ASD) (0102) database that are then used to interpret contact/pressure information retrieved from the TSA (0111) as the user (0103) interacts with the TPO (0112). Depending on the TPI (0113) detected by the TPD (0114) and the subsequent software driver loaded by the UCD (0101) from the ASD (0102), a variety of graphical user interfaces (GUI) (0104) may be presented to the user (0101).” (¶ 165) | For further context/examples, see also ¶¶ 270 & 276.]; and 
presenting, via a display of the computing device, by the software application a second representation of the tagged object based at least in part on the information of the second identifier and the information of the detected second force [“[…] The user (0302) interacts with a graphical user interface (0303) which is associated with a physical TSA pressure overlay (TPO) (0304) that is detected and identified with a TPO detector (TPD) (0305). […]
One advantage of this system is the ability to automatically identify (0305) a particular TPO overlay (0304) and load appropriate software drivers/applications (0309) based on this identification process.” (¶¶ 176-177)
“[…] the application software can dynamically control the appearance and tactile layout of the overlay. This removes the need to actually swap out various overlays in the system. It is possible to have a single programmable membrane that takes on various shapes and provides the user with different interfaces. […]” (¶ 240)].

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“[…] given that the tagged UIA 126 is situated on the sensing surface 302, the tagged user-input accessory exerts a force (i.e., a first force) against the sensing surface 302. Further, given that the object 310 is placed on the UIA 126, the object 310 also exerts a force (i.e., a second force) on the sensing surface 302.
Thus, in view of the above and in view of the originally filed application, one of ordinary skill in the art would conclude that, at the time the application was filed, the inventors had possession of the claimed invention. Dependent claims 2-9 are rejected due to their dependency on rejected independent claims. Because independent claim 1 meets the written description requirement, dependent claims 2-9 do not depend from a rejected base claim.”

The Office respectfully disagrees with Applicant’s opinion/conclusory statement alleging that “one of ordinary skill in the art would conclude that, at the time the application was filed, the inventors had possession of the claimed invention.” Applicant’s included paragraphs 58-60 from the Specification have been carefully re-evaluated, however it is still respectfully submitted that sufficient support for the new claimed functionalities cited above was not found. In other words, the original specification did not appear to offer sufficient support for the feature wherein “the tagged user-input accessory situated on the sensing surface that is concurrently applying a first force, wherein the second force corresponds to a force exerted against the sensing surface of the force sensor in combination with the first force” as currently claimed (e.g. the metes and bounds of the “combination” aspects are never defined or even mentioned in the original Specification, and therefore Applicant’s contentions about what “one of ordinary skill in the art would [or would not] conclude” 

Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection (e.g. the new, different Rosenberg reference) presented above.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
Inventor
Document ID
Relevance
Rekimoto, U. (2001). "DataTiles: A Modular Platform for Mixed Physical and Graphical Interactions." Proceedings of the SIGCHI Conference on Human Factors in Computing Systems, 269–276. https://doi.org/10.1145/365024.365115
“an interaction engine configured to: detect a second force exerted against the sensing surface of the force sensor by the tagged object via the tagged user-input accessory situated on the sensing surface that is concurrently applying a first force, wherein the second force corresponds to a force exerted against the sensing surface of the force sensor in combination with the first force”
Shi; Zheng
US 20150242018 A1
“an interaction engine configured to: detect a second force exerted against the sensing surface of the force sensor by the tagged object via the tagged user-input accessory situated on the sensing surface that is concurrently applying a first force, wherein the second force corresponds to a force exerted against the sensing surface of the force sensor in combination with the first force”

US 20160180734 A1
“an interaction engine configured to: detect a second force exerted against the sensing surface of the force sensor by the tagged object via the tagged user-input accessory situated on the sensing surface that is concurrently applying a first force, wherein the second force corresponds to a force exerted against the sensing surface of the force sensor in combination with the first force”
Shi; Zheng
US 20160001180 A1
“an interaction engine configured to: detect a second force exerted against the sensing surface of the force sensor by the tagged object via the tagged user-input accessory situated on the sensing surface that is concurrently applying a first force, wherein the second force corresponds to a force exerted against the sensing surface of the force sensor in combination with the first force”
Yoshida; Kenji
US 20140002417 A1
“an interaction engine configured to: detect a second force exerted against the sensing surface of the force sensor by the tagged object via the tagged user-input accessory situated on the sensing surface that is concurrently applying a first force, wherein the second force corresponds to a force exerted against the sensing surface of the force sensor in combination with the first force”
Baerlocher; Anthony J. et al.
US 20130260852 A1
“an interaction engine configured to: detect a second force exerted against the sensing surface of the force sensor by the tagged object via the tagged user-input accessory situated on the sensing surface that is concurrently applying a first force, wherein the second force corresponds to a force exerted against the sensing surface of the force sensor in combination with the first force”

US 20120049453 A1
“an interaction engine configured to: detect a second force exerted against the sensing surface of the force sensor by the tagged object via the tagged user-input accessory situated on the sensing surface that is concurrently applying a first force, wherein the second force corresponds to a force exerted against the sensing surface of the force sensor in combination with the first force”
Laverdiere; Marc
US 20110281652 A1
“an interaction engine configured to: detect a second force exerted against the sensing surface of the force sensor by the tagged object via the tagged user-input accessory situated on the sensing surface that is concurrently applying a first force, wherein the second force corresponds to a force exerted against the sensing surface of the force sensor in combination with the first force”
KRAEGELOH; Stefan et al.
US 20110272884 A1
“an interaction engine configured to: detect a second force exerted against the sensing surface of the force sensor by the tagged object via the tagged user-input accessory situated on the sensing surface that is concurrently applying a first force, wherein the second force corresponds to a force exerted against the sensing surface of the force sensor in combination with the first force”
YUN; Tiffany et al.
US 20110234502 A1
“an interaction engine configured to: detect a second force exerted against the sensing surface of the force sensor by the tagged object via the tagged user-input accessory situated on the sensing surface that is concurrently applying a first force, wherein the second force corresponds to a force exerted against the sensing surface of the force sensor in combination with the first force”

US 20100259375 A1
“an interaction engine configured to: detect a second force exerted against the sensing surface of the force sensor by the tagged object via the tagged user-input accessory situated on the sensing surface that is concurrently applying a first force, wherein the second force corresponds to a force exerted against the sensing surface of the force sensor in combination with the first force”
Dimitrov; Dimityr et al.
US 20100026635 A1
“an interaction engine configured to: detect a second force exerted against the sensing surface of the force sensor by the tagged object via the tagged user-input accessory situated on the sensing surface that is concurrently applying a first force, wherein the second force corresponds to a force exerted against the sensing surface of the force sensor in combination with the first force”
Kuester; Deitra A. et al.
US 20080199837 A1
“an interaction engine configured to: detect a second force exerted against the sensing surface of the force sensor by the tagged object via the tagged user-input accessory situated on the sensing surface that is concurrently applying a first force, wherein the second force corresponds to a force exerted against the sensing surface of the force sensor in combination with the first force”
Hinckley; Kenneth P. et al.
US 20060294247 A1
“an interaction engine configured to: detect a second force exerted against the sensing surface of the force sensor by the tagged object via the tagged user-input accessory situated on the sensing surface that is concurrently applying a first force, wherein the second force corresponds to a force exerted against the sensing surface of the force sensor in combination with the first force”

US 6175954 B1
“an interaction engine configured to: detect a second force exerted against the sensing surface of the force sensor by the tagged object via the tagged user-input accessory situated on the sensing surface that is concurrently applying a first force, wherein the second force corresponds to a force exerted against the sensing surface of the force sensor in combination with the first force”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R. CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday 9:30am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ALVARO R CALDERON IV/
Examiner, Art Unit 2173

/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173